Citation Nr: 1800622	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  During the appeal, jurisdiction transferred to the RO in Montgomery, Alabama.

The RO characterized the May 2013 rating decision as the only rating decision on appeal.  However, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Following the June 2011 rating decision, the Veteran submitted a timely notice of disagreement in August 2011.  In July 2012, less than one year following notification of the July 2011 rating decision that denied the Veteran's claim for service connection for tinnitus, the Veteran provided medical evidence "to support my claim for bilateral tinnitus".  This medical evidence contained a medical opinion in support of the Veteran's claim.  This material medical opinion was not available at the time of the July 2011 rating decision.  Accordingly, that July 2011 rating decision is not final.  As such, the Board has recharacterized the rating decisions on appeal as noted above.

In August 2017, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.



FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran's tinnitus had its onset in service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  However, in light of the favorable decision in this case, a discussion as to whether VA has met its duties to notify and assist is not necessary.

II.  Service Connection

i.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ii.  Analysis

The Veteran contends her tinnitus began while serving as an administrator in the second infantry division in South Korea and has progressively gotten worse since.  

In explaining her contention, the Veteran testified her tinnitus is due to noise exposure from being around motor pools, tanks and loud machines without ear protection while in South Korea.  The representative spoke at length about the activities and noise exposure that she experienced in Korean and the Veteran testified that she had the same experiences and exposure.  See August 2017 Board hearing transcript.  At the hearing the Veteran testified to qualifying as a sharp shooter and having been given ear protection while at the range, but that the ear plugs provided "wasn't really worth a lot things."  The Veteran's representative also indicated the Veteran fired weapons without ear protection during practice exercises and when the Veteran "kind of did the road march".  See August 2017 Board hearing transcript.

The Veteran further testified that she did not see a doctor about this while in service, noting "at first the damage was so subtle, it came on and I didn't really notice too much bout it, but as my service continued the noise became louder and then I started seeking some hearing tests from the VA."  The Veteran is competent to report her experiences in service including noise exposure and subtle ringing in her ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The Veteran currently has tinnitus and a review of her service records confirm she served as an administrative specialist with the second infantry division in South Korea.  The Veteran's records also confirm she was awarded a sharpshooter badge and was on at least one road march.  See Certificate of Discharge; see also June 29, 1987 service treatment record (Veteran reported she just finished a road march).

Similarly, the Veteran's service treatment records confirm she did not complain about tinnitus while in service.  A review of these records reveals her ears were within normal limits on multiple occasions, including after trauma to her jaw and/or forehead in February 1987.  The Veteran's service treatment records also reveal her hearing was tested three times: February 1986, August 1987 and October 1990.  At no time is it noted her hearing was not within normal limits; however, the record reflects a worsening in hearing between October 1990 and the two prior examinations.

As noted above, the Veteran provided medical records including an opinion about the etiology of her tinnitus.  In July 2012, the Veteran was seen by a faculty audiologist, Dr. A.G., at a university health sciences center.  The Veteran reported to Dr. A.G. that she was exposed to hazardous noise, including loud noise, while in service, and that protection was not provided.  The Veteran further reported that after service she did not participate in any occupation or recreational activities that were noisy or would put her at risk for falls.  The Board notes that the Veteran's statements to Dr. A.G., though less detailed, are consistent with the Veteran's testimony to the Board.

Testing by Dr. A.G. revealed normal hearing to moderate sensorineural hearing loss.  Dr. A.G. diagnosed the Veteran with binaural sensorineural hearing loss and tinnitus and stated: "After reviewing the provided veteran's service history, it is just as likely as not that at least some of the veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise" while in the military.

Upon VA examination in March 2015, the Veteran could not think of an incident which may have caused her tinnitus, but did report that it had its onset while she was in the Army. The Veteran also denied significant military noise exposure "...unless it was on the qualifying range" (contrary to her hearing testimony).  Given this, coupled with no evidence of acoustic trauma in either ear, the examiner opined that the Veteran's reported tinnitus is less likely than not caused by or a result of military noise exposure.  

As discussed above, statements the Veteran made before and after this examination consistently reveal her belief that her tinnitus was caused by noise exposure while in the military.  Notwithstanding the inconsistent reporting of the nature, frequency and severity of in-service noise exposure, the Board finds the Veteran's report of at least some noise exposure is credible as it is consistent with a general soldier's basic training and duties in a deployed area such as near the demilitarized zone in Korea.  

The Board finds that there is a relative equal balance of weight for and against the claim.  In light of the above and resolving doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


